DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/15/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was discussed and authorized in a telephone interview with the Applicant’s representative, Marc Sockol (Reg. No. 40,823), on 16 March 2022.
In the claims: 
Claims 1 and 12 are amended as follows:
1. (Currently Amended) A multi-tenant system, comprising:
one or more hardware processors;
a monolithic database configured to store global records, each global record of the global records including global fields common for all tenants of the multi-tenant system, the monolithic database configured to store a particular global record in response to a particular global record storage request and to retrieve the particular global record in response to a particular global record fetch request;
a custom field database configured to store custom records, each custom record of the custom records including one or more custom fields for a tenant of the tenants of 
a custom field record service configured to process the particular custom record storage request by instructing the custom field database to store one or more particular custom field values of the particular custom record for the particular tenant, and to process the particular custom record fetch request by instructing the custom field database to retrieve the one or more particular custom field values of the particular custom record for the particular tenant;
a monolithic application configured to receive a record storage request or a record fetch request, the monolithic application configured to partition the record storage request into the particular global record storage request and the particular custom record storage request, the monolithic application configured to send the particular custom record storage request to the custom field record service, the monolithic application configured to partition the record fetch request into the particular global record fetch request and the particular custom record fetch request, the monolithic application configured to send the particular custom record fetch request to the custom field record service;
a work Application Programming Interface (API) configured to receive the particular custom record storage request or the particular custom record fetch request and communicate the particular custom record storage request or the particular custom record fetch request to the custom field record service; and 


12. (Currently Amended) A method implemented by a multi-tenant system, the method comprising:
storing global records in a monolithic database, each global record of the global records including global fields common for all tenants of the multi-tenant system;
storing custom records in a custom field database, each custom record of the custom records including one or more custom fields for a tenant of the tenants of the multi-tenant system;
receiving a record storage request associated with a particular tenant of the tenants of the multi-tenant system;
partitioning the record storage request into a particular global record storage request and a particular custom record storage request;
storing in the monolithic database for the particular tenant a particular global record including particular global field values in response to the global record storage request;
sending the particular custom record storage request to a main service Application Programming Interface (API);
sending the particular custom record storage request by the main service API to a work API;

storing in the custom field database for the particular tenant a particular custom record including one or more particular custom fields in association with the particular global record in response to the custom record storage request.

Allowable Subject Matter
Claims 1-21 are allowed.

Examiner’s Statement of Reasons for Allowance
The prior art of record does not expressly teach or render obvious the invention as recited in independent claims 1 and 12. Specifically, the prior art of record does not teach the features of the claim limitations that include partitioning the record storage request into a particular global record storage request and a particular custom record storage request, storing in the monolithic database for the particular tenant a particular global record including particular global field values in response to the global record storage request, sending the particular custom record storage request to a main service Application Programming Interface (API), sending the particular custom record storage request by the main service API to a work API, sending the particular custom record storage request by the work API to a custom field record service, and storing in the custom field database for the particular tenant a particular custom record including one or more particular custom fields in association with the particular global record in response to the custom record storage request or the similar limitations in combination with the other limitations recited in the context of independent claims 1 and 12.
The closest prior art of record, Weissman et al. (U.S. PGPUB No. 2016/0267294 A1, hereinafter “Weissman”), teaches methods and systems for controlling access to custom objects in a database. However, Weissman does not disclose the features of limitations disclosed above in combination with the other limitations recited in the context of independent claims 1 and 12.
In addition, the prior art of record does not provide a basis of evidence for asserting a motivation that one of ordinary skill level before the effective filing date of the claimed invention would have integrated or modified the methods and systems for controlling access to custom objects in a database to incorporate the features of limitations disclosed above in combination with the other limitations recited in the context of independent claims 1 or 12. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER KHONG/Primary Examiner, Art Unit 2157